DETAILED ACTION
Election Acknowledged
Applicants’ election without traverse the invention of Group I encompassing claims 1, 4-9, 11 and 22-28 is acknowledged. The restriction is made final without traverse. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 6, 9, 22, 24, 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor (US 3218171).
Taylor discloses feeding the following composition to a lamb: 
    PNG
    media_image1.png
    269
    407
    media_image1.png
    Greyscale
(see column 3, lines 5-15). Taylor’s formulation 
As it pertains to the outcomes identified by the instant claims, e.g. increased milk production, reducing finishing time, etc., these are all inherent properties to the method disclosed by Taylor. Under the principles of inherency, if a prior art method, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art method.  When the prior art method is the same as a method described in the specification for carrying out the claimed method, it can be assumed the method will inherently perform the claimed process. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. See MPEP 2112(II).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8, 9, 11 and 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilding et al. (US 3600188; of record).
Wilding is directed to a slow release, high nitrogen animal feed wherein the nitrogen is sourced from urea (see column 1, lines 20-24; Example 1) wherein the feed is to be fed to an animal such as a ruminant (see claim 1). The feed is in the form of a pellet (see column 3, lines 5-7) and comprises excipients such as soybean grits (see Example 1).  Wilding teaches that their animal feed is to contain a urease inhibiting compound such as potassium iodide so as prevent the decomposition of urea to ammonia (see column 4, lines 26-45). 
Although Wilding suggests that vitamins, antibiotics and minerals may be included in their composition, Wilding does not require either to be present (see Example 1 and 2, for example). As such, administering compositions free of vitamins, minerals and/or antibiotic are within the purview of Wilding. See MPEP 2123(I).  In all, a method of administering the composition of Wilding to an animal would be obvious given that the composition of Wilding is an “animal feed” intended for animals, such as a ruminant (see claim 1), so as to aid in the animals growth.  Moreover, Wilding is silent as to the inclusion of a peroxidase enzyme and therefore is understood to be free of such.
The only difference between Wilding and the instant claims is that Wilding does not teach the specific combination of components as claimed in a single embodiment (a method of administering a composition comprising both urea and potassium iodide), or with sufficient specificity to be anticipatory.  The specific combination of features claimed is disclosed within the teaching of Wilding, but ‘such ‘picking and choosing’ within several variable does not necessarily give rise to anticipation.   Where, as here, the reference does not provide any explicit motivation to select this specific combination of variables, anticipation cannot be found.  
As it pertains to the results of the claimed method, e.g. increased milk production, reducing finishing time, increasing fertility, increasing production of volatile fatty acids, treating lameness, etc., although unrecognized, these are necessary outcomes of feeding the obvious urea/potassium iodide pellet of Wilding to an animal. It’s noted the rejection is an obviousness rejection, however, the rationale that when the prior art method is the same as a method described in the specification for carrying out the claimed method, it can be assumed the method will inherently perform the claimed process is applicable given the overwhelming similarity between the prior art and the claims. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.


Claims 4, 7 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilding et al. (US 3600188) as applied to claims 1, 5-6, 8, 9, 11 and 22-27 above, and further in view of O’Flaherty et al. (US 2017/0232038).
Wilding fails to teach their method as further comprising a source of hydrogen peroxide and a cyanate compound, e.g. potassium cyanate or thiocyanogen.
O’Flaherty is directed to feed compositions which comprise potassium iodide, a thiocyanate or cyanate compound, such as potassium cyanate, (see [0009]) and hydrogen peroxide (see [0013]), wherein the combination provides a strongly antimicrobial formulation (see [0013]). The antimicrobial composition is useful because it reduces bacterial contamination of feed stuff (see claim 19). Thus, it would have been obvious to modify Wilding so as to include a cyanate compound such as potassium cyanate and hydrogen peroxide so as to reduce the likelihood of food contamination prior to consumption of the food thereby mitigating the risk illness.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KYLE A PURDY/Primary Examiner, Art Unit 1611